UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-13498 Assisted Living Concepts, Inc. (Exact name of registrant as specified in its charter) Nevada 93-1148702 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Willy Road Menomonee Falls, Wisconsin (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (262) 257-8888 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Noþ As of October 31, 2012, the Company had 20,072,122 shares of its Class A Common Stock, $0.01 par value per share, outstanding and 2,898,356 shares of its Class B Common Stock, $0.01 par value per share, outstanding. INDEX Page Number Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets — as of September 30, 2012(unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations — for the three and nine months ended September 30, 2012 and 2011 (unaudited) 4 Condensed Consolidated Statements of Comprehensive (Loss)/Income — for the three and nine months ended September 30, 2012 and 2011 (unaudited) 5 Condensed Consolidated Statements of Cash Flows — for the nine months ended September 30, 2012 and 2011 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 39 Part II. Other Information Item 1. Legal Proceedings 40 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 5. Other Information 42 Item 6. Exhibits 44 Signature S-1 Exhibit Index EI-1 2 Index Part I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) September 30, December 31, ASSETS (unaudited) Current Assets: Cash and cash equivalents $ $ Cash and escrow deposits – restricted Investments Accounts receivable, less allowances of $3,534 and $2,903 respectively Prepaid expenses, supplies and other receivables Income tax receivable Deferred income taxes Total current assets Property and equipment, net Intangible assets, net 17 Restricted cash Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Current maturities of long-term debt Current portion of self-insured liabilities Total current liabilities Accrual for self-insured liabilities Long-term debt Deferred income taxes Other long-term liabilities Commitments and contingencies Total Liabilities Preferred Stock, par value $0.01 per share, 25,000,000 shares authorized; no shares issued andoutstanding — — Class A Common Stock, $0.01 par value, 160,000,000 shares authorized at September 30, 2012 and December 31, 2011; 25,003,822 and 24,980,958 shares issued and 20,071,950 and 20,049,086 shares outstanding, respectively Class B Common Stock, $0.01 par value, 30,000,000 shares authorized at September 30, 2012 and December 31, 2011; 2,898,516 and 2,919,790shares issued and outstanding, respectively 29 29 Additional paid-in capital Accumulated other comprehensive income Retained earnings Treasury stock at cost, 4,931,872 and 4,931,872 shares, respectively ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Revenues $ Expenses: Residence operations (exclusive of depreciation and amortization and residence lease expense shown below) General and administrative Residence lease expense Lease termination and settlement (25 ) — — Depreciation and amortization Intangible impairment — — — Asset impairment — — Transaction costs — — — Total operating expenses (Loss)/income from operations (4,365 ) (33,194 ) Other (expense) income: Interest expense: Debt (2,321 ) (1,858 ) (5,660 ) (6,046 ) Change in fair value of derivatives and amortization — — (94 ) Write-off of deferred financing costs — — — (279 ) Interest income 3 2 8 8 Gain on sale of securities — — — (Loss)/income before income taxes (6,683 ) (38,846 ) Income tax benefit/(expense) (3,388 ) (8,851 ) Net (loss)/income $ ) $ $ ) $ Weighted average common shares: Basic Diluted Per share data: Basic earnings per common share $ ) $ $ ) $ Diluted earnings per common share $ ) $ $ ) $ Dividends declared and paidper common share $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS)/INCOME (Unaudited) (In thousands) Three Months Ended September 30, Nine Months Ended September 30, Net (loss)/income $ ) $ $ ) $ Other comprehensive (loss)/income: Unrealized gains/(losses) on investments, net of tax expense/(benefit) of $25 and $(56) and $2 and $(260), respectively 44 (91 ) 15 (422 ) Reclassification of net losses on swap derivatives to earnings,net of tax benefit of $ 44 and $333 — 75 — Total comprehensive (loss)/income $ ) $ $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Index CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended September 30, OPERATING ACTIVITIES: Net (loss)/income $ ) $ Adjustments to reconcile net (loss)/income to net cash (used in)/provided by operating activities: Depreciation and amortization Impairment of fixed assets — Impairment of operating lease intangible — Amortization of purchase accounting adjustments for leases (309 ) (544 ) Provision for bad debts Provision for self-insured liabilities (Gain)/loss on disposal of fixed assets (14 ) (95 ) Unrealized gain on investments (31 ) (910 ) Equity-based compensation expense Change in fair value of derivatives and amortization — 94 Deferred income taxes (5,600 ) Changes in assets and liabilities: Accounts receivable (711 ) (2,126 ) Supplies, prepaid expenses and other receivables (51 ) (1,109 ) Deposits in escrow (483 ) Accounts payable (265 ) Accrued liabilities Deferred revenue (2,603 ) Payments of self-insured liabilities (845 ) (287 ) Income taxes payable / receivable (11,604 ) Changes in other non-current assets Other long-term liabilities (1,315 ) (273 ) Cash (used in)/provided by operating activities (9,718 ) INVESTING ACTIVITIES: Payment for securities (163 ) (156 ) Proceeds on sales of securities 84 Payments for acquisition of 12 previously leased residences (62,870 ) — Proceeds on sales of fixed assets Payments for new construction projects (1,959 ) (523 ) Payments for purchases of property and equipment (13,823 ) (10,702 ) Cash used in investing activities (77,304 ) (7,961 ) FINANCING ACTIVITIES: Payments of financing costs (362 ) (1,903 ) Purchase of treasury stock — (798 ) Repayment of borrowings on revolving credit facility (79,100 ) (63,000 ) Proceeds on borrowings from revolving credit facility Repayment of GE credit facility — (50,000 ) Repayment of mortgage debt (1,921 ) (5,061 ) Issuance of Class A common stock for stock options — Payment of dividends (4,594 ) (4,594 ) Cash provided by/(used in) financing activities (44,094 ) Increase/(decrease) in cash and cash equivalents 1 (10,765 ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Supplemental schedule of cash flow information: Cash paid during the period for: Interest $ $ Income tax payments, net of refunds The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Index NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION Assisted Living Concepts, Inc. and its subsidiaries (“ALC” or the “Company”) operated 211 assisted and independent living residences in 20 states in the United States totaling 9,325 units as of September 30, 2012.ALC’s residences average 40 to 60 units and offer a supportive, home-like setting.Residents may receive assistance with activities of daily living either directly from ALC employees or indirectly through ALC’s wholly-owned health care subsidiaries. ALC was formed as a Nevada corporation in 1994 and operated as an independent company until January 31, 2005, when it was acquired by Extendicare Health Services, Inc. (the “ALC Purchase”), a wholly-owned subsidiary of a predecessor of Extendicare Inc., (“Extendicare”).ALC once again became an independent, publicly traded company listed on the New York Stock Exchange on November 10, 2006 (the “Separation Date”), when ALC Class A and Class B Common Stock was distributed by Extendicare to its stockholders (the “Separation”). Effective May 20, 2011, ALC implemented a two-for-one stock split of its Class A and Class B Common Stock.All share and per share data in this report have been adjusted to reflect this stock split. ALC operates in a single business segment with all revenues generated from those properties located within the United States. The accompanying unaudited condensed consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary for a fair presentation of the results for the three and nine month periods ended September 30, 2012 and 2011 pursuant to the instructions to Form 10-Q and Article 10 of Regulation S-X.All such adjustments except for the lease termination and settlement expense, the write-off of the operating lease intangible and the asset impairment are of a normal recurring nature.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) have been condensed or omitted pursuant to such rules and regulations.These financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011.Operating results for interim periods are not necessarily indicative of results that may be expected for the entire year ending December 31, 2012. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Principles of Presentation and Consolidation ALC’s condensed consolidated financial statements have been prepared in accordance with GAAP.The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Management’s most significant estimates include revenue recognition and valuation of accounts receivable, measurement of acquired assets and liabilities in business combinations, valuation of assets and determination of asset impairment, estimates of self-insured liabilities for general and professional liability, workers’ compensation and health and dental claims, valuation of conditional asset retirement obligations, and valuation of deferred tax assets.Actual results could differ from those estimates. The accompanying condensed consolidated financial statements include the financial statements of ALC and its majority-owned subsidiaries.All significant inter-company accounts and transactions with subsidiaries have been eliminated from the condensed consolidated financial statements. (b) Accounts Receivable Accounts receivable are recorded at the net realizable value expected to be received from individual residents or their responsible parties. 7 Index NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The Company periodically evaluates the adequacy of its allowance for doubtful accounts by conducting a specific account review of amounts in excess of predefined target amounts and aging thresholds.Allowances for uncollectibility are considered based upon the evaluation of the circumstances for each of these specific accounts.In addition, the Company has developed internally-determined percentages for establishing an allowance for doubtful accounts, which are based upon historical collection trends based on the age of the receivables.Accounts receivable that the Company specifically estimates to be uncollectible, based upon the above process, are fully reserved in the allowance for doubtful accounts until they are written off or collected.The Company wrote off accounts receivable of $1.7 million and $0.6 million in the nine month periods ended September 30, 2012 and 2011, respectively.Bad debt expense was $2.3 million and $1.5 million for the nine month periods ended September 30, 2012 and 2011, respectively. (c) Investments Investments in marketable securities are stated at fair value. Investments with no readily determinable fair value are carried at cost. Fair value is determined using quoted market prices at the end of the reporting period and, when appropriate, exchange rates at that date. Except as follows, all of ALC’s marketable securities are classified as available-for-sale.ALC elects to account for its investments in the executive retirement plan by providing for unrealized gains and losses to be recorded in the statements of operations instead of through comprehensive income.ALC records unrealized gains and losses from executive retirement plan investments in general and administrative expense; interest income and dividends from these investments are reported as a component of interest income.The purpose for making this election was to mitigate volatility in ALC’s reported earnings as the change in market value of the investments will be offset by the recording of the related deferred compensation expense. All other investments will continue to be recorded in accumulated other comprehensive income, net of tax. If the decline in fair value is judged to be other than temporary, the cost basis of the security is written down to fair value and the amount of the write-down is included in the consolidated statements of operations. The cost of securities held to fund executive retirement plan obligations is based on the average cost method and for the remainder of our marketable securities we use the specific identification method. ALC regularly reviews its investments to determine whether a decline in fair value below the cost basis is other than temporary. To determine whether a decline in value is other-than-temporary, ALC evaluates several factors, including the current economic environment, market conditions, operational and financial performance of the investee, and other specific factors relating to the business underlying the investment, including business outlook of the investee, future trends in the investee’s industry and ALC’s intent to carry the investment for a sufficient period of time for any recovery in fair value. If a decline in value is deemed as other-than-temporary, ALC records reductions in carrying values to estimated fair values, which are determined based on quoted market prices, if available, or on one or more of the valuation methods such as pricing models using historical and projected financial information, liquidation values, and values of other comparable public companies.ALC did not record an other-than-temporary impairment of investments in the three and nine month periods ended September 30, 2012 and 2011. (d) Income Taxes Prior to the Separation Date, the Company’s results of operations were included in the consolidated federal tax return of the Company’s most senior U.S. parent company, Extendicare Holdings, Inc. (“EHI”).Federal current and deferred income taxes payable (or receivable) were determined as if the Company had filed its own income tax returns.As of the Separation Date, the Company became responsible for filing its own income tax returns.In all periods presented, income taxes are accounted for under the asset and liability method.Deferred tax assets and liabilities are recognized for the expected future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. 8 Index NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS As of September 30, 2012 and December 31, 2011, ALC had total gross unrecognized tax benefits of approximately $0.7 million.Of the total gross unrecognized tax benefits, $0.1 million, if recognized, would reduce ALC’s effective tax rate in the period of recognition.At September 30, 2012 and December 31, 2011, ALC had no accrued interest and penalties related to unrecognized tax benefits. ALC and its subsidiaries file income tax returns in the U.S. and in various state and local jurisdictions. Federal tax returns for all periods after December 31, 2007 are open for examination.Various state tax returns for all periods after December 31, 2006 are open for examination.For the tax periods between February 1, 2005 and November 10, 2006,ALC was included in the consolidated federal tax returns of EHI, its parent company.Tax issues between ALC and Extendicare were governed by a Tax Allocation Agreement entered into by ALC and Extendicare at the time of the Separation.During 2009, the Internal Revenue Service completed an examination of the partial tax year ended December 31, 2005 and the partial tax year ended November 10, 2006.In May 2011, EHI and ALC agreed to settle this matter, and all matters under the Tax Allocation Agreement, with a $0.8 million payment from EHI to ALC.The $0.8 million settlement was paid in the second quarter of 2011 and is included as a reduction of the income tax provision in the consolidated statements of operations for the year ended December 31, 2011. As a result of this settlement, ALC wrote-off $2.9 million of net operating losses and a related $2.7 million of valuation allowance which off-set these net operating losses. (e) New Accounting Pronouncements In December 2011, the FASB issued ASU No. 2011-12, “Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05”("ASU 2011-12"). The amendment requires that all non-owner changes in stockholders' equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In the two-statement approach, the first statement should present total net income and its components followed consecutively by a second statement that should present total other comprehensive income, the components of other comprehensive income, and the total of comprehensive income. ALC adopted ASU 2011-12 and ASU2011-05 on January 1, 2012. 3. PROPERTY AND EQUIPMENT Property and equipment and related accumulated depreciation and amortization consisted of the following: September 30, December 31, (In thousands) Land and land improvements $ $ Buildings and improvements Furniture and equipment Leasehold improvements Construction in progress Less accumulated depreciation and amortization ) ) $ $ Long-lived assets with definite useful lives are depreciated on a straight-line basis over their estimated useful lives (or, in certain cases, the shorter of their useful lives or the expected lease term) and are tested for impairment whenever indicators of impairment arise. 9 Index NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS During the nine months ended September 30, 2012, there were indicators of impairment on certain long-lived assets.ALC compared the estimated fair value of assets to their carrying value and recorded an impairment charge for the excess carrying value over their fair value.A non-cash charge of $3.5 million was recorded in ALC’s operating results and is reflected as an impairment in the accompanying condensed consolidated statements of operations.These charges are reflected as a decrease to the gross carrying value of the asset.The estimated fair market value was determined by independent third party appraisers. On June 15, 2012, ALC completed the acquisition of 12 properties which it previously leased.The initial fair market valuation resulted in an increase of $5.7 million to land and $57.1 million to buildings and improvements.ALC also reclassified $3.1 million of unamortized leasehold improvements to land improvements, building and building improvements. 4. INTANGIBLE ASSETS, NET Intangible assets with definite useful lives are amortized over their estimated lives and are tested for impairment whenever indicators of impairment arise. The following is a summary of other intangible assets as of September 30, 2012, and December 31, 2011, respectively (in thousands): September 30, 2012 December 31, 2011 Gross Carrying Amount Accumulated Amortization Net Gross Carrying Amount Accumulated Amortization Net Resident relationships $
